Case 2:18-cv-09531-.]LS-DFI\/| Document 12-6 Filed 11/13/18 Page 1 of 2 Page |D #:64

EXhibit

Case 2:18-cv-09531-.]LS-DFI\/| Document 12-6 Filed 11/13/18 Page 2 of 2 Page |D #:65

United Teachers Los Angeles
3303 Wilshire Blvd #10,
Los Angeles. CA 90010

To whom it may concem:

l am employed by l.os Angeles Unified School Districy. With this letter l am resigning my
membership in the union. in accordance with my rights under the Supreme Court's decision in janus
vAFSCME and/or any right-to-work laws or other similar laws of my state, l no longer wish to pay
dues or fees to the union. Therefore, I am immediately terminating my membership in the union and
all of its affiliates and revoking any previous dues authorizationl check off, or continuing
membership form that l may have signed. I understand that I may rejoin at a later time if l believe

that membership is in the best interests of me. my family, and those in my work environment who
rely on me.

if you refuse to accept my resignation at this time and/or refuse to cease charging me dues and/or
fees. l request that you hold this letter until such time as you believe that l can resign effectivelyl
and honor this letter and my resignation and revocation request at that time. If you refuse to accept
my resignation at this time and/or refuse to cease charging dues and/or fees, please inform me of the
reason or reasons why I cannot resign immediately, and the date(s) at which you believe l can
effectively resign, along with any further steps that are necessary. If there is a "window" period
during which l can resign or revoke any withholding authorizations or checkoffs, please send me a

copy of all controlling documents which state what this window period is for me, such as any bylaws,
checkoff cards and/or authorizations

Please be aware that my right to refrain from paying fees to the union is a constitutional right to free
speech protected under janus. IfI am denied that right, l may take legal action to enforce my rights.

Sincerely,

'I'homas Few
Ventuxa CA

-
malcolm
Signature:c>:l)tén/%L¢:H~) Dated: z 0 '/U// g

Scanned with CamScanner

